UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7165


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN LOUIS CLARK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:10-cr-00726-WMN-1; 1:16-cv-01599-
WMN)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Louis Clark, Appellant Pro Se. Ellen Elisabeth Cobb, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Louis Clark seeks to appeal the district court’s order dismissing his amended

28 U.S.C. § 2255 (2012) motion as untimely filed. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional claims

is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the denial of a constitutional

right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Clark has not made

the requisite showing.      Accordingly, we deny Clark’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2